          Case 1:20-cv-05763-MKV Document 8 Filed 07/29/20 Page 1 of 1



                                                                        USDC SDNY
UNITED STATES DISTRICT COURT                                            DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                           ELECTRONICALLY FILED
                                                                        DOC #:
 FEATHERSTONE FOODS, INC, SESAME                                        DATE FILED: 7/29/2020
 DISTRIBUTION INC and JOEL SCHONFELD,

                            Plaintiffs,                           1:20-cv-05763 (MKV)
                       -against-
                                                                          ORDER
 FEATHERSTONE DISTRIBUTION, LLC,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       Plaintiffs submitted a letter [ECF #7] seeking transfer of this case to the Eastern District

of New York. The Court cannot transfer the action on the basis of the letter application.

Additionally, before transfer, the Court must confirm that subject matter jurisdiction in this Court

is appropriate. Accordingly,

       IT IS HEREBY ORDERED that on or before August 6, 2020, Plaintiffs must file a

motion seeking to transfer this case to the Eastern District of New York. The motion must be

accompanied by a memorandum of law and any supporting documents attached to one or more

declarations. Defendant must file any opposition to the motion on or before August 13, 2020.

Plaintiffs must file any reply by August 17, 2020.

       IT IS FURTHER ORDERED that the Parties should address in the briefing the basis for

subject matter jurisdiction in this Court and whether remand is appropriate.



SO ORDERED.
                                                      _________________________________
Date: July 29, 2020                                   MARY KAY VYSKOCIL
      New York, NY                                    United States District Judge
